Title: To George Washington from William Rawle, 16 November 1795
From: Rawle, William
To: Washington, George


          
            Sir.
            Philadelphia 16th Nov. 1795.
          
          The above is in substance the information given to me by a man of honor & respectability resident in this place whose name if necessary I may disclose and whose accuracy I have never found deficient.
          But it is proper to mention that since I had the honor to wait upon you, I accompanied my informant to the house of one of the partners of whom the bill was purchased and that his recollection did not exactly tally with that of my informant. The latter however persisted in having received the account from this very gentleman as he had stated it to me.
          This is the reason, Sir, that I have delayed transmitting you this statement. I have the honor to be with the truest respect & attachment your most obedient humble servant
          
            W: Rawle.
          
        